DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 2, 4-7 and 9-21 are pending and presented for examination.

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. The applicant first argues that it is not clear why one would be motivated to adopt the additive of Huang when the presence of silica taught by Zhang appears to be critical. However, the Examiner maintains that one would have been motivated to eliminate the silica to provide a simplified process of forming Zhang’s additive by allowing for the direct functionalization of graphene. Additionally, the directly functionalized graphene will have a multilayer structure of graphene and pendant group and would still be expected to provide a similar or better wear resistance (given that there is a direct bond between the pendant group and the graphene rather than adherence through a silica particle). Therefore, the Examiner maintains it would be within the level of one of ordinary skill in the art to consider substituting the direct functionalized graphene oxide for Zhang’s additive.
The applicant argues that there is a symbiotic relationship between the combination of the oxidized graphene and the non-chromate corrosion inhibitors. This could be a potentially convincing argument. However, there is no evidence to support this statement. Note that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.
With respect to claim 14, the applicant argues that the prior art fails to teach the ratio and that since Huang is silent with respect to the hydrophobicity that there would be no motivation to alter the ratio of graphene to precursor. However, the Examiner disagrees and notes that Zhang specifically desires a hydrophobic coating as outlined in the rejection. Therefore, when considering the directly modified graphene oxide via Huang’s procedure, it would have been obvious to optimize the amounts of the graphene and precursor compound to achieve the optimal hydrophobicity for preparing Zhang’s additive, regardless of whether Huang is silent on the hydrophobic character of the additive. Furthermore, as Huang is teaching an essentially identical graphene functionalized with the same precursor compound as in Zhang (where it is disclosed as providing a hydrophobic coating), the Examiner maintains that Huang’s specific functionalized graphene would also inherently provide hydrophobicity to a coating (in particular, given the pendant fluorinated alkyl groups). Therefore, the Examiner maintains that it would have been obvious to optimize the ratio of the reactants to provide an optimally hydrophobic additive as claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 2, 4-7, 9-13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Robust superhydrophobic epoxy composite coating prepared by dual interfacial enhancement”) in view of Huang et al. (“Piezoelectric property of PVDF/graphene composite films using 1H,1H,2H,2H-Perfluorooctyltriethoxysilane as a modifying agent”) and Poteet (U.S. PGPUB No. 2018/0274103).

I.	Regarding claims 1, 2 and 4-7, Zhang teaches an additive for providing a hydrophobic and anti-corrosive coating (abstract) comprising graphene nanoplatelets and a precursor compound attached to the graphene prepared from the compound 1H,1H,2H,2H-perfluorooctyltriethoxysilane (Figure 1). Zhang teaches the graphene to precursor compound ratio being about 1.5 (Section 2.2, based on the amounts used and a density for 1H,1H,2H,2H-perfluorooctyltriethoxysilane being 1.3299 g/mL). Zhang further teaches incorporation of the additive into an epoxy resin to form a coating composition (abstract). Zhang fails to teach the graphene being oxidized graphene which is directly covalently bonded to the precursor compound by replacement of a leaving group or the ratio being 5:1-10:1. Zhang also fails to teach the inclusion of a non-chromate corrosion inhibitor as claimed.
	First, Huang teaches that oxidized graphene can be functionalized directly by covalent bonding with 1H,1H,2H,2H-perfluorooctyltriethoxysilane (Section 2.2 and Scheme 1) through a triethoxysilane leaving group. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s additive by using graphene oxide nanoplatelets in place of Zhang’s graphene to provide directly functionalized graphene oxide with the 1H,1H,2H,2H-perfluorooctyltriethoxysilane. One would have been motivated to make this modification to simplify the process of forming Zhang’s additive.
	Second, the ratio of the graphene to precursor compound is a result-effective variable as it will alter the functionality and hydrophobicity of the additive and the cost to prepare the additive. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  
	Finally, Poteet teaches a process for forming a hydrophobic coating comprising: mixing a graphene oxide nanoplatelet additive in amount of 0.5-1 wt% (0023) into an epoxy primer (0018) to form a coating and applying the coating to a substrate (claim 8) to provide a hydrophobic coating. Poteet further teaches the inclusion of a non-chromate corrosion inhibitor selected from silicates and ions of manganese, aluminum, cerium or yttrium (0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also include Poteet’s non-chromate corrosion inhibitor in Zhang’s additive. One would have been motivated to make this modification to provide further improved anti-corrosive properties to the additive and ultimately the coating it is included in.

II.	Regarding claims 9-12 and 21, Zhang teaches a hydrophobic and corrosion resistant (abstract) epoxy-based coating comprising epoxy polymer and Zhang’s additive (Section 2.4) wherein the additive is present in the epoxy coating in an amount of 1% by weight (Section 3.3). Zhang teaches the coating applied to steel. Zhang fails to teach the graphene being oxidized graphene directly covalently bonded to the precursor compound by replacement of a leaving group or the specific ratio as claimed. Zhang also fails to teach the inclusion of a non-chromate corrosion inhibitor as claimed, the application of the coating to the substrates as claimed in claim 21 or the epoxy coating being an epoxy-based primer.
First, Huang teaches that oxidized graphene can be functionalized directly by covalent bonding with 1H,1H,2H,2H-perfluorooctyltriethoxysilane (Section 2.2 and Scheme 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s coating by using graphene oxide nanoplatelets in place of Zhang’s graphene to provide directly functionalized graphene oxide with the 1H,1H,2H,2H-perfluorooctyltriethoxysilane through an ether leaving group. One would have been motivated to make this modification to simplify the process of forming Zhang’s additive.
Second, the ratio of the graphene to precursor compound is a result-effective variable as it will alter the functionality and hydrophilicity of the additive and the cost to prepare the additive. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  
Finally, Poteet teaches a process for forming a hydrophobic coating comprising: mixing a graphene oxide nanoplatelet additive in amount of 0.5-1 wt% (0023) into an epoxy primer (0018) to form a coating and applying the coating to a substrate (claim 8) to provide a hydrophobic coating. Poteet further teaches the inclusion of a non-chromate corrosion inhibitor selected from silicates and ions of manganese, aluminum, cerium or yttrium (0030). Additionally, Poteet teaches application to substrates such as aluminum, steel, zinc, nickel and alloys thereof (0028). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also include Poteet’s non-chromate corrosion inhibitor in Zhang’s coating and to provide an epoxy-based primer as the epoxy coating composition in Zhang’s coating. One would have been motivated to make this modification to provide further improved anti-corrosive properties to the coating and to substitute the epoxy primer as this is the simple substitution of one specific epoxy primer for a generic epoxy coating that could be made with a reasonable expectation of success and the predictable result of providing a hydrophobic and corrosion resistant coating. Additionally, it would have been obvious to substitute an aluminum substrate needing corrosion protection for Zhang’s generic steel substrate needing corrosion protection and hydrophobic properties. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (particularly given that Poteet teaches both as optional substrates for application of an epoxy based coating comprising graphene), and the predictable result of providing a protected aluminum substrate, for example.

III.	Regarding claim 13, Zhang in view of Huang and Poteet teach all the limitations of claim 9 (see above). Additionally, Zhang teaches that the contact angle is a result-effective variable which will alter the hydrophobicity of the coating and the contact angle and can be controlled by controlling the amount of additive in the coating (Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

2.	Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poteet in view of Huang and Chakraborty et al. (U.S. Pat. No. 9433975).

I.	Regarding claims 14, 15 and 17, Poteet teaches a process for forming a hydrophobic corrosion resistant coating (abstract and 0022) comprising: mixing a graphene oxide nanoplatelet additive in amount of 0.5-1 wt% (0023) into an epoxy primer (0018), which also includes a non-chromate corrosion inhibitor selected from silicates and ions of manganese, aluminum, cerium or yttrium (0030), to form a coating and applying the coating to a substrate (claim 8) to provide a hydrophobic coating. Poteet fails to teach modifying the graphene by oxidation and then reaction with a compound as claimed and in a ratio as claimed.
First, Huang teaches forming a mixture of oxidized graphene and 1H,1H,2H,2H-perfluorooctyltriethoxysilane in a solvent (Section 2.2 and Scheme 1) and heating the mixture at 80 °C for 12 hours (Section 2.2) to form an additive for incorporation into a polymer resin coating (abstract). Furthermore, Chakraborty teaches forming oxidized graphene from graphene by a conventional process (Example 1, column 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poteet’s process by modifying Poteet’s graphene nanoplatelets by formation of the graphene oxide nanoplatelets by oxidation of graphene as disclosed by Chakraborty followed by modification by mixing and heating as disclosed by Huang to provide directly functionalized graphene oxide with the 1H,1H,2H,2H-perfluorooctyltriethoxysilane. One would have been motivated to make this modification as the modified graphene oxide has improved dispersability as compared to conventional graphene and provides products with improved properties (see Huang at abstract and Section 1).
Second, the ratio of the graphene to precursor compound is a result-effective variable as it will alter the functionality and hydrophilicity of the additive and the cost to prepare the additive. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

II.	Regarding claim 16, Poteet in view of Huang and Chakraborty teach all the limitations of claim 14, but fail to teach filtering the additive. However, the Examiner takes Official Notice that it is conventional to isolate and clean solid additives by filtering. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poteet in view of Huang and Chakraborty’s process by additionally filtering the additive. One would have been motivated to make this modification to further purify the additive prior to incorporation into the epoxy resin.

III.	Regarding claim 18, Poteet in view of Huang and Chakraborty teach all the limitations of claim 17 (see above) including incorporating the additive into the coating in an amount as claimed (see above). However, Poteet in view of Huang and Chakraborty fail to teach the solids content of the coating. However, the solids content is a result-effective variable as adjusting the solids content will alter the coatability of the coating and can be controlled by varying the amount of solvent in the coating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

IV.	Regarding claims 19 and 20, Poteet in view of Huang and Chakraborty teach all the limitations of claim 17, including the substrate being aluminum, steel, zinc, nickel and alloys thereof (Poteet at 0028), but fail to teach the curing conditions. However, the temperature and length of time for curing are result-effective variables that will dictate the final degree of curing of the coating with the additive. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

Conclusion
	Claims 1, 2, 4-7 and 9-21 are pending.
	Claims 1, 2, 4-7 and 9-21 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
August 4, 2022Primary Examiner, Art Unit 1717